Exhibit 10.4

AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment Agreement”),
dated as of May 22, 2013, is made by Vantage Driller VI Co. (the “Additional
Guarantor”), for the benefit of the Holders of the Notes (including, without
limitation, the Initial Purchasers).

All capitalized terms used but not defined herein shall have the meanings
assigned in, or incorporated by reference in, the Registration Rights Agreement
(as defined below).

W I T N E S S E T H:

WHEREAS, Offshore Group Investment Limited, an exempted company incorporated
with limited liability under the laws of the Cayman Islands (the “Company”),
entered into that certain Indenture, dated as of March 28, 2013 (as further
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Indenture”), along with the Guarantors (as defined therein), and
Wells Fargo Bank, National Association, as the Trustee and the Noteholder
Collateral Agent;

WHEREAS, in connection with the Purchase Agreement, the Company and the
Guarantors have entered into that certain Registration Rights Agreement dated as
of March 28, 2013 (as amended and in effect, the “Registration Rights
Agreement”), in favor of Citigroup Global Markets Inc. and Jefferies LLC, as
Representatives of the Initial Purchasers listed in Schedule I to such
Registration Rights Agreement for the benefit of the Holders of the Notes
(including, without limitation, the Initial Purchasers);

WHEREAS, the Additional Guarantor is executing the Indenture to become a
Guarantor, and in connection therewith, the Indenture requires the Additional
Guarantor also to become a party to the Registration Rights Agreement in the
same way and capacity as the other Guarantors party thereto;

WHEREAS, the requirement that the Additional Guarantor become an additional
Guarantor under the Registration Rights Agreement is not a circumstance that
would adversely affect any Holder of Registrable Notes; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Amendment Agreement in order to become such a party to the Registration Rights
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Registration Rights Agreement – Agreement to Join. By executing and
delivering this Amendment Agreement, the Additional Guarantor hereby joins, and
becomes a party to, the Registration Rights Agreement in the same way and
capacity as each of the other Guarantors that are parties thereto and for all
purposes stated therein as Guarantors, with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder.

 

- 1 -



--------------------------------------------------------------------------------

SECTION 2. GOVERNING LAW. THIS AMENDMENT AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE ADDITIONAL GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND
IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE ADDITIONAL GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE ADDITIONAL
GUARANTOR IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS SAID
ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE ADDITIONAL GUARANTOR IN ANY OTHER JURISDICTION.

SECTION 3. Counterparts. This Amendment Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument. It is the express intent
of the parties hereto to be bound by the exchange of signatures on this
Amendment Agreement via telecopy or other form of electronic transmission.

SECTION 4. Miscellaneous. All terms of the Registration Rights Agreement, except
as modified hereby, shall remain in full force and effect.

[Signatures follow in next page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment Agreement to be
duly executed and delivered by it as of the date first above written.

 

VANTAGE DRILLER VI CO. By:   /s/ Christopher DeClaire Name:   Christopher
DeClaire Title:   Vice President

[SIGNATURE PAGE – AMENDMENT AGREEMENT TO REGISTRATION RIGHTS AGREEMENT FOR 2013
NOTES]



--------------------------------------------------------------------------------

Accepted and agreed by: CITIGROUP GLOBAL MARKETS INC. By:   /s/ Christopher
Abbate Name:   Christopher Abbate Title:   Managing Director JEFFERIES LLC By:  
/s/ Craig Zaph Name:   Craig Zaph Title:   Managing Director

[SIGNATURE PAGE – AMENDMENT AGREEMENT TO REGISTRATION RIGHTS AGREEMENT FOR 2013
NOTES]